EXHIBIT 10.5

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

Randell Weaver (“Employee”) hereby accepts the offer of Natural Alternatives
International, Inc. (“NAI” or the “Company”) for employment as President
beginning September 13, 2003. Collectively, NAI and Employee will be referred to
herein as the “Parties.”

 

1. Employment. Notwithstanding the rights of the Parties to terminate the
relationship described below, the Parties anticipate that Employee will be
employed through June 30, 2004. Employee’s employment will be at-will and may be
terminated by either Employee or NAI at any time for any reason or no reason,
with or without cause upon written notice to the other, or without any notice
upon the death of Employee. The at-will status of the employment relationship
may not be modified except in writing authorized in advance by the Board of
Directors of NAI and signed by the Board of Directors of NAI and Employee.

 

2. Employee Handbook. Employee and NAI further understand and agree that nothing
in the NAI Employee Handbook is intended to be, and nothing in it should be
construed to be, a limitation of NAI’s right to terminate, transfer, demote,
suspend and administer discipline at any time for any reason. Employee and NAI
understand and agree nothing in the Handbook is intended to, and nothing in the
Handbook should be construed to, create an implied or express contract of
employment contrary to this Agreement.

 

3. Position and Responsibilities. During employment, Employee shall have such
responsibilities, duties and authority as NAI through its Board of Directors may
from time to time assign to Employee, and that are normal and customary duties
of a President of a publicly held corporation. Employee’s initial title shall be
President.

 

4. Term. If Employee continues working for NAI past June 30, 2004, and if NAI
still desires Employee’s services, then the following terms and conditions will
apply:

 

a. At-will. Employee shall be an at-will employee and NAI or Employee will be
entitled to terminate the employment relationship for any reason or for no
reason, with or without cause and with or without notice;

 

b. Compensation. Employee will be compensated at the rate set forth in Section 5
below unless another rate is mutually agreed upon; and

 

c. Benefits. As to benefits and other terms of employment, Employee shall be
subject to the same policies and procedures as other employees of NAI in similar
positions.

 

5. Compensation. While Employee is employed by NAI as President, Employee’s rate
of compensation will be at a rate of $242,190 per year, payable no less
frequently than monthly. The compensation set forth in this Section 5 will be
Employee’s only compensation except standard employee benefits available to
other level one executives of NAI or any other written compensation arrangement
approved by the Board of Directors of NAI. Employee will be entitled to
participate in any bonus compensation in a manner and at a level consistent with
other level one executives of NAI.

 

1



--------------------------------------------------------------------------------

6. Termination. In the event of termination or resignation, the following terms
and conditions will apply:

 

a. Without Cause, Severance Benefit. In the event Employee is terminated by NAI
without cause, Employee shall be entitled to receive a severance benefit,
including standard employee benefits available to other level one executives of
NAI, in an amount equal to one months’ compensation for each completed year of
service up to a maximum severance benefit of six (6) months’ compensation. One
half of any severance benefit owing hereunder shall be paid within 10 days of
termination and the balance shall be paid on a bi-weekly basis over the
severance period of from one to six months.

 

b. With Cause, No Severance Benefit. NAI may terminate Employee with cause,
which shall be limited to the occurrence of one or more of the following events:
(i) the Employee’s commission of any fraud against NAI; (ii) Employee’s
intentional appropriation for his or her personal use or benefit the funds of
the Company not authorized by the Board of Directors; (iii) Employee’s
conviction of any crime involving moral turpitude; (iv) Employee’s conviction of
a violation of any state or federal law which could result in a material adverse
impact upon the business of NAI; (v) the Employee engaging in any other
professional employment or consulting or directly or indirectly participating in
or assisting any business which is a current or potential supplier, customer or
competitor of NAI without prior written approval from the Board of Directors of
NAI, (vi) the Employee accepting or encouraging the offering of gifts or
gratuities from any customer, vendor, supplier, or other person doing business
with NAI, or (vii) when Employee has been disabled and is unable to perform the
essential functions of the position for any reason notwithstanding reasonable
accommodation and has received from NAI compensation in an amount equivalent to
his or her severance benefit payment. No severance benefit shall be due to
Employee if Employee is terminated for cause.

 

c. Resignation or Retirement, No Severance Pay. No severance pay shall be due to
Employee if Employee resigns or retires from employment.

 

7. Termination Obligations.

 

a. Return of NAI Company Property. Employee shall take all reasonable steps to
make sure all NAI Company Property (as defined in Attachment 2) is returned to
NAI promptly but in no event later than two (2) business days following
termination of employment.

 

b. Employee Cooperation. Following any termination of the employment, Employee
shall cooperate fully with NAI in all matters relating to completing pending
work on behalf of NAI and the orderly transfer of work to other employees of
NAI. Employee shall also cooperate in the defense of any action brought by any
third party against NAI that relates in any way to Employee’s acts or omissions
while employed by NAI.

 

c. Survival of Obligations. Employee’s obligations under this Section shall
survive the termination of employment and the expiration or termination of this
Agreement.

 

8. Change in Control. In the event of any Change in Control, the following
provisions will apply. Any of the following shall constitute a “Change in
Control” for the purposes of this Section 8:

 

a. A “person” (meaning an individual, a partnership, or other group or
association as defined in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934)

 

2



--------------------------------------------------------------------------------

acquires fifty percent (50%) or more of the combined voting power of the
outstanding securities of NAI having a right to vote in elections of directors;
or

 

b. The members of the Board of Directors of the Company who were members of the
Board of Directors on the commencement date hereof, shall for any reason cease
to constitute a majority of the Board of Directors of the Company; or

 

c. All or substantially all of the business of NAI is disposed of by NAI to a
party or parties other than a subsidiary or other affiliate of NAI, in which NAI
owns less than a majority of the equity, pursuant to a partial or complete
liquidation of NAI, sale of assets (including stock of a subsidiary of NAI) or
otherwise.

 

d. In the event of any such Change in Control, this Agreement shall continue in
effect unless Employee at his or her sole option, and within sixty (60) days of
a Change in Control taking place, elects voluntarily to terminate this
Agreement. In such case, NAI shall pay Employee as severance pay or liquidated
damages, or both, a lump sum payment (“Change in Control Severance Payment”) in
an amount equal to twelve (12) months’ compensation or such greater amount as
the Board of Directors determines from time to time pursuant to terms which may
not be revoked or reduced thereafter.

 

e. In the event Employee is terminated following a Change in Control by NAI
and/or the surviving or resulting corporation without cause, Employee shall be
entitled to a Change in Control Severance Payment in an amount equal to twelve
(12) months’ compensation or such greater amount as the Board of Directors
determines from time to time pursuant to terms which may not be revoked or
reduced thereafter.

 

f. Any Change in Control Severance Payment shall be made not later than the
fifteenth (15th) day following the effective date of the voluntary or
involuntary termination of this Agreement in connection with a Change in
Control; provided, however, that if the amount of such payments cannot be
finally determined on or before such date, NAI shall pay to Employee on such
date a good faith estimate of the minimum amount of such payments, and shall pay
the remainder of such payments (together with interest at the rate provided in
Internal Revenue Code Section 1274(b)(2)(B) of the Code), as soon as the amount
thereof can be determined, but in no event later than the thirtieth (30th) day
after the applicable termination date. In the event the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by NAI payable on the fifteenth (15th) day after
receipt by Employee of a written demand for payment from NAI (together with
interest calculated as above). The total of any payment pursuant to this Section
8 shall be limited to the extent necessary, in the opinion of legal counsel
acceptable to Employee and NAI, to avoid the payment of an “excess parachute”
payment within the meaning of Internal Revenue Code Section 280 G or any similar
successor provision.

 

g. In the event of termination of employment either by the Employee under
Section 8d. or by NAI under Section 8e., NAI shall cause each stock option
heretofore granted by NAI to the Employee to become fully exercisable and to
remain exercisable for the term of the option.

 

9. Arbitration. Employee and NAI hereby agree to the Mutual Agreement to
Arbitrate attached hereto and made a part hereof as Attachment #1. Employee’s
obligations

 

3



--------------------------------------------------------------------------------

under this Section shall survive the termination of employment and the
expiration or termination of this Agreement.

 

10. Confidential Information and Inventions. Employee and NAI hereby agree to
the Confidential Information and Assignment Agreement, Covenant of Exclusivity
and Covenant Not to Compete attached hereto and made a part hereof as Attachment
#2. Employee’s obligations under this Section shall survive the termination of
employment and the expiration or termination of this Agreement.

 

11. Competitive Activity. Employee covenants, warrants and represents that
during the period of his or her employment with NAI, Employee shall not engage
anywhere directly or indirectly in (as a principal, shareholder, partner,
director, officer, agent, employee, consultant or otherwise) or be financially
interested in any business which is involved in business activities which are
the same as, similar to, or in competition with business activities carried on
by NAI or any business that is a current or potential supplier, customer or
competitor of NAI without prior written approval from the Board of Directors of
NAI.

 

12. Employee Conduct. Employee covenants, warrants and represents that during
the period of his or her employment with NAI, Employee shall not accept or
encourage the offering of gifts or gratuities from any customer, vendor,
supplier, or other person doing business with NAI. Employee represents and
understands that acceptance or encouragement of any gift or gratuity may create
a perceived financial obligation and/or conflict of interest for NAI and shall
not be permitted as a means to influence business decisions, transactions or
service. In this situation, as in all other areas of employment, Employee is
expected to conduct himself or herself using the highest ethical standard.

 

13. Entire Agreement. This Agreement and any attachments and/or exhibits
contains the entire agreement between the parties. It supersedes any and all
other agreements, either oral or in writing, between the parties hereto with
respect to Employee’s employment by NAI. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements, oral
or otherwise, have been made by any party, or anyone acting on behalf of any
party, which are not embodied herein and acknowledges that no other agreement,
statement or promise not contained in this Agreement shall be valid or binding.
This Agreement may not be modified or amended by oral agreement or course of
conduct, but only by an agreement in writing signed by the Board of Directors of
NAI and Employee. To the extent the practices, policies or procedures of NAI,
now or in the future, are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control.

 

14. Governing Law. This Executive Employment Agreement shall be construed and
enforced in accordance with the laws of the State of California.

 

15. Provisions Separable. Should any part or provision of this Executive
Employment Agreement be held unenforceable or in conflict with the law of any
jurisdiction, the validity of the remaining parts shall not be affected by such
holding.

 

16. Attorney’s Fees. Should any party institute any action, arbitration or
proceeding to enforce, interpret or apply any provision of this Executive
Employment Agreement, the parties agree that the prevailing party shall be
entitled to reimbursement by the non-prevailing party of all recoverable costs
and expenses, including, but not limited to, reasonable attorney fees.

 

4



--------------------------------------------------------------------------------

17. Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit nor against the party responsible for any particular
language in this Agreement.

 

18. Legal Representation; Independent Counsel. The law firm of Fisher Thurber
LLP has prepared this Executive Employment Agreement on behalf of NAI based on
its instructions. Fisher Thurber LLP does not represent any other party to this
Executive Employment Agreement. In executing this Executive Employment
Agreement, Employee represents that he has neither requested nor been given
legal advice or counsel by Fisher Thurber LLP or any of its attorneys. Employee
is aware of his right to obtain separate legal counsel with respect to the
negotiation and execution of this Executive Employment Agreement and
acknowledges that Fisher Thurber LLP has recommended that Employee retain his
own counsel for such purpose. Employee further acknowledges that he (i) has read
this Executive Employment Agreement and its exhibits and attachments; (ii) has
had the opportunity to retain separate counsel in connection with the
negotiation and execution of this Executive Employment Agreement; and (iii) has
relied on the advice of separate counsel with respect to this Executive
Employment Agreement or made the conscious decision not to retain counsel in
connection with the negotiation and execution of this Executive Employment
Agreement.

 

“EMPLOYEE”

 

--------------------------------------------------------------------------------

Randell Weaver

NATURAL ALTERNATIVES INTERNATIONAL, INC.

a Delaware corporation

By:      

--------------------------------------------------------------------------------

   

Mark A. LeDoux, Chief Executive Officer

 

5



--------------------------------------------------------------------------------

ATTACHMENT #1

 

MUTUAL AGREEMENT TO MEDIATE AND ARBITRATE CLAIMS

 

This Mutual Agreement to Mediate and Arbitrate Claims (“Agreement”) is entered
into between Randell Weaver (“Employee”) and Natural Alternatives International,
Inc. (“NAI”), together with its affiliates and subsidiaries.

 

In consideration of Employee’s prospective and continued employment relationship
with NAI, Employee’s employment rights under Employee’s Executive Employment
Agreement, Employee’s participation in stock option plans, Employee’s
participation in bonus compensation programs, Employee’s access to and receipt
of confidential information of NAI, and other good and valuable consideration,
all of which Employee considers to have been negotiated at arm’s length,
Employee agrees to the following:

 

1. Claims Covered by this Agreement.

 

a. To the fullest extent permitted by law, all claims and disputes between
Employee (and his attorneys, successors and assigns) and NAI (as defined below)
relating in any manner whatsoever to the employment or termination of Employee,
including without limitation all claims and disputes arising under this
Agreement, shall be resolved by arbitration. All persons and entities specified
in the preceding sentence (other than NAI and Employee) shall be considered
third-party beneficiaries of the rights and obligations created by this
Agreement on arbitration. Claims and disputes covered by this Agreement include
without limitation those arising under:

 

(i) Any federal, state or local laws, regulations or statutes prohibiting
employment discrimination (such as, without limitation: race, sex, national
origin, age, disability, religion, sexual orientation) and harassment.

 

(ii) Any alleged or actual agreement or covenant (oral, written or implied)
between Employee and NAI.

 

(iii) Any company policy, compensation, wage or related claim or benefit plan,
unless the decision in question was made by an entity other than NAI.

 

(iv) Any public policy.

 

(v) Any other claim for personal, emotional, physical or economic injury.

 

b. The only disputes between Employee and NAI which are not included within this
Mutual Agreement to Arbitrate Claims are:

 

(i) Any claim by Employee for workers’ compensation or unemployment compensation
benefits.

 

(ii) Any claim by Employee for benefits under a company plan which provides for
its own arbitration procedure.

 

1



--------------------------------------------------------------------------------

2. Mandatory Mediation of Claims and Disputes.

 

a. If any claim or dispute concerning this Agreement or the parties’ employment
relationship cannot be resolved by negotiation between the parties, the
following mediation and arbitration procedures shall be invoked. Before invoking
the binding arbitration procedure set forth below, NAI and Employee shall first
participate in mandatory mediation of any dispute arising under this Agreement.

 

b. The claim or dispute shall be submitted to mediation before a mediator of the
Judicial Arbitration and Mediation Service (“JAMS”), a mutually agreed to
alternative dispute resolution (“ADR”) organization. The mediation shall be
conducted at a mutually agreeable location, or if a location cannot be agreed to
by the parties, at a location chosen by the mediator. The administrator of the
ADR organization shall select three (3) mediators. From the three (3) chosen,
each party shall strike one and the remaining mediator shall preside over the
mediation. The cost of the mediation shall be borne equally by NAI and Employee.

 

c. At least ten (10) business days before the date of the mediation, each side
shall provide the mediator with a statement of its position and copies of all
supporting documents. Each party shall send to the mediation a person who has
authority to bind the party. If a subsequent dispute will involve third parties,
such as insurers or subcontractors, they shall also be asked to participate in
the mediation.

 

d. If a party has participated in the mediation and is dissatisfied with the
outcome, that party may invoke the arbitration procedure set forth below.

 

3. Binding Arbitration of Claims and Disputes.

 

a. If NAI and Employee are unable to resolve a dispute relating to this
Agreement through mediation, they shall submit any such dispute or claims
relating to Employee’s employment with NAI or the termination of that employment
including but not limited to claims arising under common law or under any
statute, rule, regulation, or law, whether federal, state or local including
without limitation, any claims under the California Fair Employment and Housing
Act, the California Labor Code, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Rehabilitation Act of 1973, the Family Medical Leave Act the Employee Retirement
Income Security Act of 1974, or Section 1981 or Title 42 of the United States
Code to binding arbitration, in accordance with California Code of Civil
Procedure §§1280 through 1294.2. Either party may enforce the award of the
arbitrator under Code of Civil Procedure §1285 by any competent court of law.
Employee and NAI understand that they are waiving their rights to a jury trial.

 

b. The party demanding arbitration shall submit a written claim to the other
party, setting out the basis of the claim and proposing the name of an
arbitrator from JAMS, the mutually agreed to ADR organization. The responding
party shall have ten (10) business days in which to respond to this demand in a
written answer. If this response is not timely made, or if the responding party
agrees with the person proposed as the arbitrator, then the person named by the
demanding party shall serve as the arbitrator. If the responding party submits a
written answer rejecting the proposed arbitrator then, on the request of either
party, JAMS shall appoint an arbitrator other than the mediator. The Employee
and NAI agree to apply AAA rules for the

 

2



--------------------------------------------------------------------------------

resolution of employment disputes to the arbitration even though the ADR is one
other than AAA. No one who has ever had any business, financial, family, or
social relationship with any party to this Agreement shall serve as an
arbitrator unless the related party informs the other party of the relationship
and the other party consents in writing to the use of that arbitrator.

 

c. The arbitration shall take place in the greater San Diego, California area,
at a time and place selected by the arbitrator. A pre-arbitration hearing shall
be held within ten (10) business days after the arbitrator’s selection. The
arbitration shall be held within sixty (60) calendar days after the
pre-arbitration hearing. The arbitrator shall establish all discovery and other
deadlines necessary to accomplish this goal.

 

d. Each party shall be entitled to discovery of essential documents and
witnesses, as determined by the arbitrator in accordance with the
then-applicable rules of discovery for the resolution of employment disputes and
the time frame set forth in this Agreement. The arbitrator may resolve any
disputes over any discovery matters as they would be resolved in civil
litigation.

 

e. The arbitrator shall have the following powers:

 

(i) to issue subpoenas for the attendance of witnesses and subpoenas duces tecum
for the production of books, records, documents, and other evidence;

 

(ii) to order depositions to be used as evidence;

 

(iii) subject to the limitations on discovery enumerated above, to enforce the
rights, remedies, procedures, duties, liabilities, and obligations of discovery
as if the arbitration were a civil action before a California superior court;

 

(iv) to conduct a hearing on the arbitrable issues;

 

(v) to administer oaths to parties and witnesses.

 

f. Within fifteen (15 days) after completion of the arbitration, the arbitrator
shall submit a tentative decision in writing, specifying the reasoning for the
decision and any calculations necessary to explain the award. Each party shall
have fifteen (15 days) in which to submit written comments to the tentative
decision. Within ten (10) days after the deadline for written comments, the
arbitrator shall announce the final award.

 

g. NAI shall pay the arbitrator’s expenses and fees, all meeting room charges,
and any other expenses that would not have been incurred if the case were
litigated in the judicial forum having jurisdiction over it. Unless otherwise
ordered by the arbitrator, each party shall pay its own attorney fees, witness
fees, and other expenses incurred by the party for his or her own benefit.
Regardless of any statute, procedure, rule or law, the prevailing party in
arbitration shall be entitled to recover from the non-prevailing party
reasonable attorney fees incurred as a result of arbitration.

 

3



--------------------------------------------------------------------------------

4. Miscellaneous Provisions.

 

a. The term “company” means NAI, and all related entities, all officers,
employees, directors, agents, shareholders, partners, benefit plan sponsors,
fiduciaries, administrators or affiliates of any of the above, and all
successors and assignees of any of the above.

 

b. If either party pursues a covered claim against the other by any action,
method or legal proceeding other than mediation or arbitration as provided
herein, the responding party shall be entitled to dismissal or injunctive relief
regarding such action and recovery of all costs, losses and attorneys’ fees
related to such other action or proceeding.

 

c. The parties to this Agreement acknowledge and agree that they are waiving
their right to a jury trial on the issues covered by this Agreement.

 

d. This is the complete agreement of the parties on the subject of mediation and
the arbitration of disputes and claims. This Agreement supersedes any prior or
contemporaneous oral, written or implied understanding on the subject, shall
survive the termination of Employee’s employment and can only be revoked or
modified by a written agreement signed by Employee and the Board of Directors of
NAI that specifically states an intent to revoke or modify this Agreement. If
any provision of this Agreement is adjudicated to be void or otherwise
unenforceable in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement, which shall remain in full force and
effect.

 

e. The law firm of Fisher Thurber LLP has prepared this Agreement on behalf of
NAI based on its instructions. Fisher Thurber LLP does not represent any other
party to this Agreement. In executing this Agreement, Employee represents that
he has neither requested nor been given legal advice or counsel by Fisher
Thurber LLP or any of its attorneys. Employee is aware of his right to obtain
separate legal counsel with respect to the negotiation and execution of this
Agreement and acknowledges that Fisher Thurber LLP has recommended that Employee
retain his own counsel for such purpose. Employee further acknowledges that he
(i) has read this Agreement and its exhibits and attachments; (ii) has had the
opportunity to retain separate counsel in connection with the negotiation and
execution of this Agreement; and (iii) has relied on the advice of separate
counsel with respect to this Agreement or made the conscious decision not to
retain counsel in connection with the negotiation and execution of this
Agreement.

 

My signature below signifies that I have read, understand and agree to this
Agreement.

 

“EMPLOYEE”

 

--------------------------------------------------------------------------------

Randell Weaver

NATURAL ALTERNATIVES INTERNATIONAL, INC.

a Delaware corporation

By:      

--------------------------------------------------------------------------------

   

Mark A. LeDoux, Chief Executive Officer

 

4



--------------------------------------------------------------------------------

ATTACHMENT #2

 

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT,

COVENANT OF EXCLUSIVITY AND COVENANT NOT TO COMPETE

 

This Confidential Information and Invention Assignment Agreement (“Agreement”)
is made between Natural Alternatives International, Inc., a Delaware corporation
(“Company”) and the undersigned Employee.

 

In consideration of and as a condition of my prospective and continued
employment relationship with the Company (which for purposes of this Agreement
shall be deemed to include any subsidiaries or affiliates of the Company where
“affiliate” shall mean any person or entity that directly or indirectly
controls, is controlled by, or is under common control with the Company), the
receipt of confidential information while associated with the Company, and other
good and valuable consideration, I agree to the following, and I agree the
following shall be in addition to the terms and conditions of any Confidential
Information and Invention Assignment Agreement executed by employees of the
Company generally, and which I may execute in addition hereto:

 

1. Inventions.

 

a. Disclosure. I will disclose promptly in writing to the appropriate officer or
other representative of the Company, any idea, invention, work of authorship,
design, formula, pattern, compilation, program, device, method, technique,
process, improvement, development or discovery, whether or not patentable or
copyrightable or entitled to legal protection as a trade secret, trademark
service mark, trade name or otherwise (“Invention”), that I may conceive, make,
develop, reduce to practice or work on, in whole or in part, solely or jointly
with others (“Invent”), during the period of my employment with the Company.

 

i. The disclosure required by this Section 1a. applies to each and every
Invention that I Invent (1) whether during my regular hours of employment or
during my time away from work (2) whether or not the Invention was made at the
suggestion of the Company, and (3) whether or not the Invention was reduced to
or embodied in writing, electronic media or tangible form.

 

ii. The disclosure required by this Section 1a. also applies to any Invention
which may relate at the time of conception or reduction to practice of the
Invention to the Company’s business or actual or demonstrably anticipated
research or development of the Company, and to any Invention which results from
any work performed by me for the Company.

 

iii. The disclosure required by this Section 1a. shall be received in confidence
by the Company within the meaning of and to the extent required by California
Labor Code §2871, the provisions of which are set forth on Exhibit “A” hereto.

 

iv. To facilitate the complete and accurate disclosures described above, I shall
maintain complete written records of all Inventions and all work,

 

1



--------------------------------------------------------------------------------

study and investigation done by me during my employment, which records shall be
the Company’s property.

 

v. I agree that during my employment I shall have a continuing obligation to
supplement the disclosure required by this Section 1a. on a monthly basis if I
Invent an Invention during the period of employment. In order to facilitate the
same, the Company and I shall periodically review every six months the written
records of all Inventions as outlined in this Section 1a. to determine whether
any particular invention is in fact related to Company business.

 

b. Assignment. I hereby assign to the Company without royalty or any other
further consideration my entire right, title and interest in and to each and
every Invention I am required to disclose under Section 1a. other than an
Invention that (i) I have or shall have developed entirely on my own time
without using the Company’s equipment, supplies, facilities or trade secret
information, (ii) does not relate at the time of conception or reduction to
practice of the Invention to the Company’s business, or actual or demonstrably
anticipated research or development of the Company and (iii) does not result
from any work performed by me for the Company. I acknowledge that the Company
has notified me that the assignment provided for in this Section l b. does not
apply to any Invention to which the assignment may not lawfully apply under the
provisions of Section §2870 of the California Labor Code, a copy of which is
attached as Exhibit “A” hereto. I shall bear the full burden of proving to the
Company that an invention qualifies fully under Section §2870.

 

c. Additional Assistance and Documents. I will assist the Company in obtaining,
maintaining and enforcing patents, copyrights, trade secrets, trademarks,
service marks, trade names and other proprietary rights in connection with any
Invention I have assigned to the Company under Section l b., and I further agree
that my obligations under this Section l c. shall continue beyond the
termination of my employment with the Company. Among other things, for the
foregoing purposes I will (i) testify at the request of the Company in any
interference, litigation or other legal proceeding that may arise during or
after my employment, and (ii) execute, verify, acknowledge and deliver any
proper document and, if, because of my mental or physical incapacity or for any
other reason whatsoever, the Company is unable to obtain my signature to apply
for or to pursue any application for any United States or foreign patent or
copyright covering Inventions assigned to the Company by me, I hereby
irrevocably designate and appoint each of the Company and its duly authorized
officers and agents as my agent and attorney in fact to act for me and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of any United
States or foreign patent or copyright thereon with the same legal force and
effect as if executed by me. I shall be entitled to reimbursement of any
out-of-pocket expenses incurred by me in rendering such assistance and, if I am
required to render such assistance after the termination of my employment, the
Company shall pay me a reasonable rate of compensation for time spent by me in
rendering such assistance to the extent permitted by law (provided, I understand
that no compensation shall be paid for my time in connection with preparing for
or rendering any testimony or statement under oath in any judicial proceeding,
arbitration or similar proceeding).

 

d. Prior Contracts and Inventions; Rights of Third Parties. I represent to the
Company that, except as set forth on Exhibit “B” hereto, there are no other
contracts to assign Inventions now in existence between me and any other person
or entity (and if no Exhibit “B” is

 

2



--------------------------------------------------------------------------------

attached hereto or there is no such contract(s) described thereon, then it means
that by signing this Agreement, I represent to the Company that there is no such
other contract(s)). In addition, I represent to the Company that I have no other
employments or undertaking which do or would restrict or impair my performance
of this Agreement. I further represent to the Company that Exhibit “C” hereto
sets forth a brief description of all Inventions made or conceived by me prior
to my employment with the Company which I desire to be excluded from this
Agreement (and if no Exhibit “C” is attached hereto or there is no such
description set forth thereon, then it means that by signing this Agreement I
represent to the Company that there is no such Invention made or conceived by me
prior to my employment with the Company). In connection with my employment with
the Company, I promise not to use or disclose to the Company any patent,
copyright, confidential trade secret or other proprietary information of any
previous employer or other person that I am not lawfully entitled so to use or
disclose. If in the course of my employment with the Company I incorporate into
an Invention or any product process or service of the Company any Invention made
or conceived by me prior to my employment with the Company, I hereby grant to
the Company a royalty-free, irrevocable, worldwide nonexclusive license to make,
have made, use and sell that Invention without restriction as to the extent of
my ownership or interest.

 

2. Confidential Information.

 

a. Company Confidential Information. I will not use or disclose Confidential
Information, whether before, during or after the period of my employment except
to perform my duties as an employee of the Company based on my reasonable
judgment as an Officer of the Company, or in accordance with instruction or
authorization of the Company, without prior written consent of the Company or
pursuant to process or requirements of law after I have disclosed such process
or requirements to the Company so as to afford it the opportunity to seek
appropriate relief therefrom. “Confidential Information” means any Invention of
any person in which the Company has an interest and in addition means any
financial, client, customer, supplier, marketing, distribution and other
information of a confidential or private nature connected with the business of
the Company or any person with whom it deals, provided by the Company to me or
to which I have access during or in the course of any employment. Confidential
Information is to be broadly defined, and includes all information that has or
could have commercial value or other utility in the business in which the
Company is engaged or contemplates engaging, and all information of which the
unauthorized disclosure could be detrimental to the interests of the Company,
whether or not such information is identified as Confidential Information by the
Company.

 

b. Third Party Information. I acknowledge that during my employment with the
Company I may have access to patent, copyright, confidential, trade secret or
other proprietary information of third parties subject to restrictions on the
use or disclosure thereof by the Company. During the period of my employment and
thereafter I will not use or disclose any such information other than consistent
with the restrictions and my duties as an employee of the Company.

 

3. Property of the Company. All equipment and all tangible and intangible
information relating to NAI, its employees and its customers or vendors
furnished to, obtained by or prepared by Employee or any other person during the
course of or incident to employment by NAI are and shall remain the sole
property of NAI (“NAI Company Property”). NAI Company Property shall include,
but not be limited to, computer equipment, books, manuals, records,

 

3



--------------------------------------------------------------------------------

reports, notes, correspondence, contracts, customer lists, business cards,
advertising, sales, financial, personnel, operations, and manufacturing
materials and information, data processing reports, computer programs, software,
customer information and records, business records, price lists or information,
and samples, and in each case shall include all copies thereof in any medium,
including paper, electronic and magnetic media and all other forms of
information storage. All tangible NAI Company Property shall be returned
promptly to NAI upon termination of employment, but in no event later than two
(2) business days following termination of employment.

 

4. No Solicitation of Company Employees. While employed by the Company and for a
period of one year after termination of my employment with the Company, I agree
not to induce or attempt to influence directly or indirectly any employee of the
Company to terminate employment with the Company or to work for me or any other
person or entity.

 

5. Covenant of Exclusivity and Not to Compete. During the period of my
employment with the Company, I will not engage in any other professional
employment or consulting or directly or indirectly participate in or assist any
business which is a current or potential supplier, customer or competitor of the
Company without prior written approval from the Board of Directors of the
Company.

 

6. General.

 

a. Assignments, Successors and Assignees. All representations, warranties,
covenants and agreements of the parties shall bind their respective heirs,
executors, personal representatives, successors and assignees (“transferees”)
and shall inure to the benefit of their respective permitted transferees. The
Company shall have the right to assign any or all of its rights and to delegate
any or all of its obligations hereunder. The undersigned employee shall not have
the right to assign any rights or delegate any obligations hereunder without the
prior written consent of the Company or its transferee.

 

b. Number and Gender, Headings. Each number and gender shall be deemed to
include each other number and gender as the context may require. The headings
and captions contained in this Agreement shall not constitute a part thereof and
shall not be used in its construction or interpretation.

 

c. Severability. If any provision of this Agreement is found by any court or
arbitral tribunal of competent jurisdiction to be invalid or unenforceable, the
invalidity of such provision shall not affect the other provisions of this
Agreement and all provisions not affected by the invalidity shall remain in full
force and effect.

 

d. Amendment and Modification. This Agreement may be amended or modified only by
a writing executed by each party.

 

e. Government Law. The laws of California shall govern the construction,
interpretation and performance of this Agreement and all transactions under it.

 

f. Remedies. I acknowledge that my failure to carry out any obligation under
this Agreement, or a breach by me of any provision herein, will constitute
immediate and irreparable damage to the Company, which cannot be fully and
adequately compensated in

 

4



--------------------------------------------------------------------------------

money damages and which will warrant preliminary and other injunctive relief, an
order for specific performance, and other equitable relief. I further agree that
no bond or other security shall be required in obtaining such equitable relief
and I hereby consent to the issuance of such injunction and to the ordering of
specific performance. I also understand that other action may be taken and
remedies enforced against me.

 

g. Mediation and Arbitration. This Agreement is subject to the Mutual Agreement
to Mediate and Arbitrate Claims attached to the Executive Employment Agreement
between me and the Company, incorporated into this Agreement by this reference.

 

h. Attorneys’ Fees. Should either I or the Company, or any heir, personal
representative, successor or permitted assign of either party, resort to
arbitration or legal proceedings to enforce this Agreement, the prevailing party
(as defined in California statutory law) in such proceeding shall be awarded, in
addition to such other relief as may be granted, attorneys’ fees and costs
incurred in connection with such proceeding.

 

i. No Effect on Other Terms or Conditions of Employment. I acknowledge that this
Agreement does not affect any term or condition of my employment except as
expressly provided in this Agreement, and that this Agreement does not give rise
to any right or entitlement on my part to employment or continued employment
with the Company. I further acknowledge that this Agreement does not affect in
any way the right of the Company to terminate my employment.

 

j. Legal Representation; Advice of Counsel. The law firm of Fisher Thurber LLP
has prepared this Agreement on behalf of NAI based on its instructions. Fisher
Thurber LLP does not represent any other party to this Agreement. In executing
this Agreement, Employee represents that he has neither requested nor been given
legal advice or counsel by Fisher Thurber LLP or any of its attorneys. Employee
is aware of his right to obtain separate legal counsel with respect to the
negotiation and execution of this Agreement and acknowledges that Fisher Thurber
LLP has recommended that Employee retain his own counsel for such purpose.
Employee further acknowledges that he (i) has read this Agreement and its
exhibits and attachments; (ii) has had the opportunity to retain separate
counsel in connection with the negotiation and execution of this Agreement; and
(iii) has relied on the advice of separate counsel with respect to this
Agreement or made the conscious decision not to retain counsel in connection
with the negotiation and execution of this Agreement.

 

My signature below signifies that I have read, understand and agree to this
Agreement.

 

 

--------------------------------------------------------------------------------

Randell Weaver

 

ACCEPTED:

NATURAL ALTERNATIVES INTERNATIONAL, INC.

a Delaware corporation

By:      

--------------------------------------------------------------------------------

   

Mark A. LeDoux, Chief Executive Officer

 

5



--------------------------------------------------------------------------------

EXHIBIT “A”

 

California Labor Code

 

§ 2870. Invention on Own Time-Exemption from Agreement.

 

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities or trade secret information expect for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

§ 2871. Restrictions on Employer for Condition of Employment.

 

No employer shall require a provision made void or unenforceable by Section 2870
as a condition of employment or continued employment. Nothing in this article
shall be construed to forbid or restrict the right of an employer to provide in
contracts of employment for disclosure, provided that any such disclosures be
received in confidence, of all of the employee’s inventions made solely or
jointly with others during the period of his or her employment, a review process
by the employer to determine such issues as may arise, and for full title to
certain patents and inventions to be in the United States, as required by
contracts between the employer and the United States or any of its agencies.

 

1



--------------------------------------------------------------------------------

EXHIBIT “B”

 

Except as set forth below, Employee represents to the Company that there are no
other contracts to assign Inventions now in existence between Employee and any
other person or entity (see Section l d. of the Agreement):

 

1



--------------------------------------------------------------------------------

EXHIBIT “C”

 

Set forth below is a brief description of all Inventions made or conceived by
Employee prior to Employee’s employment with the Company which Employee desires
to be excluded from this Agreement (see Section l d. of the Agreement):

 

1